           Case 2:21-cv-03942-JAK-KS Document 8 Filed 05/12/21 Page 1 of 1 Page ID #:24


                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Triller Fight Club II LLC                                           CASE NUMBER

                                                                                    2:21-cv-03942 JAK (KSx)
                                                     PLAINTIFF(S)
                              v.
The H3 Podcast                                                              ORDER RE TRANSFER PURSUANT
                                                                              TO GENERAL ORDER 21-01
                                                                                  (RELATED CASES)
                                                    DEFENDANT(S).

                                                            CONSENT

                                                   TRANSFER ORDER
      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 21-01.

                                                      DECLINED
                      Date                                          United States District Judge

                                                          DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
In CV 21-3502, the Court ordered plaintiff to show cause why the separate alleged infringers named in that action were
properly joined in a single action. Plaintiff had no well-pleaded facts that the defendants did anything other than operate
independently of one another. Whether this defendant infringed is a separate event from the low-number defendant's
alleged infringement, does not call for a determination of the same facts, and will not require duplication of labor.

                May 12, 2021
                   Date                                             United States
                                                                           States District
                                                                                  Disttri
                                                                                       r ct Judge

                               REASON FOR TRANSFER AS
                                                    S INDICATED BY
                                                                 Y COUNSEL
      Case      2:21-cv-03502 PA (RAOx) and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                                      to Magistrate Judge                      .
                                                         TRANSFER                     ORDER
         On all documents subsequently filed in this case, please substitute the initials  after the case number
                                                                   DECLINED
in place of the initials of the prior judge, so that the case number will read                   . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/21)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 21-01 (Related Cases)
